PER CURIAM.
On habeas corpus appellant made numerous complaints of the trials pursuant to which he received sentences. They all relate to matters which, if not done according to law, ought to have been corrected by appeal. They did not deprive the court of jurisdiction to try and sentence. It still is the law that the sentence of a court having jurisdiction of the offender and the offense is in general final and conclusive after the time for appeal expires.
The one novel contention is that appellant was a soldier in the army and could not in July, 1943, be tried by the civil courts. The army made no objection, and he was discharged from the army the following month. A soldier away from the army camp who commits crimes against the laws of the State or nation may he tried therefor in the courts of the latter where the military authorities do not demand the culprit, even in time of war. Caldwell v. Parker, Sheriff, 252 U.S. 376, 40 S.Ct. 388, 64 L.Ed. 621.
We find no error, and the judgment discharging the writ is affirmed.